DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because the line type and the size of Figures 3 and 5 make it difficult to discern the claimed features.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-10 are objected to because of the following informalities:  The sentence “wherein the water inflow section is shortened” appears twice in lines 6-7 of claim 1 and appears to be a scrivener’s error. Appropriate correction is required. 
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: The Specification is riddled with typographical errors and is very difficult to comprehend; the Office thinks that some issues are due to poor translation into English.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "is shortened" in claim 1 is a relative term which renders the claim indefinite.  The term "is shortened" is not defined by the claim, the specification does The Office is unsure whether the section is adjustable, as to be shortened from a longer length or if the section is shorter than something, else, but the question is what is the base from which it is shortened from?
Claim 5 recites the limitation "the fairing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Consadori et al. (US 2020/0400344).
Regarding claim 1, Consadori discloses a  vehicle-mounted gas water heater comprising a casing (102, Figure 3), a water flow pipe (114, [0130]), a heat exchanger (116), a combustion heating device (includes burner 164), a smoke exhausting device (128, Figure 2) , and a controller (202), the combustion heating device comprising a gas pipe (214, Figure 2), a gas valve (140), an ignition device (210)  and a burner (164), the water flow pipe comprising a water inflow section (106) , a first heating section , a second heating section  (Figure 2) and a water outflow section  (124) along a water inlet to a water outlet of the water flow pipe, wherein the water inflow section is shortened (Figure 1),  a heating section is rapidly heated directly by the combustion heating 
Regarding claim 2, Consadori discloses the vehicle-mounted gas water heater according to claim 1, further comprising a rectifier seat (158, Figures 1 -2, i.e. skirt, [0136]) the rectifier seat comprising a port  (area above 164 in Figure 2) and a rectifying chamber, wherein the burner  (164, Figures 1-2) and the ignition portion (210)  of the ignition device are located in the rectifying chamber, the port is located adjacent to the burner for gas and air ingress, an upper portion of the rectifying seat is connected to a lower portion of the heat exchanger(116), an upper portion of the heat exchanger is connected to the smoke exhausting device (128, [0140]), so that the port, the rectifying chamber, the combustion chamber of the heat exchanger, and the smoke exhausting passage of the smoke exhausting device are sequentially connected, and an air flow passage is formed that is driven by the smoke exhausting device. 
Regarding claim 3, Consadori discloses the vehicle-mounted gas water heater according to claim 1, further comprising a mechanical flow stabilizer ([0131,0132]) , wherein the flow stabilizer is disposed in the water inflow section or the water outflow section for stabilizing water flow rate when water inflow pressure changes. 
Regarding claim 5, Consadori discloses the vehicle-mounted gas-fired water heater according to claim 2, wherein the port comprises a gas vent (near numeral 132 in 
Regarding claim 6, Consadori discloses the vehicle-mounted gas water heater according to claim 1, further comprising a temperature sensor (110) electrically connected to the controller (202), the temperature sensor comprising an water inflow temperature sensor and/or an water outflow temperature sensor, the water inflow temperature sensor being disposed in the water inflow section, and the water outflow temperature sensor being disposed in the water outflow section ([0132], Figure 1) 
Regarding claim 7, Consadori discloses the vehicle-mounted gas water heater according to claim 6, wherein the gas valve is a gas proportional valve ([00141], i.e. modulating), the water flow pipe comprises a water flow sensor (112,[0131]), and the controller controls the gas proportional valve based on a temperature signal of the water inflow temperature sensor and/or the water outflow temperature sensor and a water flow signal of the water flow sensor, so that an input heat load of the water heater matches a current water inflow temperature and flow rate to achieve or approach a setting value of an water outflow temperature ([0152]). 
Regarding claim 9, Consadori discloses the  vehicle-mounted gas water heater according to claim 1, further comprising a connecting line (93, Figure 4)  and a wire controller (170,[0177]), an end of the connecting wire being connected to the controller, another end of the connecting wire being drawn out from the casing and connected to the wire controller. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Consadori et al. (US 2020/0400344) and Ng (US 2017/0205115).
Regarding claim 4, Consadori discloses the vehicle-mounted gas water heater according to claim 1, but not a water flow rate regulating valve of a memory alloy type, wherein the water flow rate regulating valve is disposed in the water inflow section for automatically adjusting water flow rate in direct proportion to a change of water inflow temperature. 
However, Ng discloses a gas water heater (Abstract) that comprises a water flow rate regulating valve (212, Figure 2b) of a memory alloy type, wherein the water flow rate regulating valve is disposed in the water inflow section for automatically adjusting water flow rate in direct proportion to a change of water inflow temperature ([0066]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the Applicant’s invention to substitute a valve of the configuration of Ng for the purpose of providing a durable, low maintenance valve, increasing the system’s reliability.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Consadori et al. (US 2020/0400344) and Consadori et al. (US 2019/0212033).
Regarding claim 8, Consadori discloses the vehicle-mounted gas water heater according to claim 1,  but not that it further comprises a filtering device for filtering air flowing in from an air inlet of the casing. 
However, Consadori (033) discloses a water heater (Abstract) that comprises a filtering device for filtering air flowing in from an air inlet of the casing ([0195]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the Applicant’s invention to include a filter within the system to prevent contaminants form fouling the device.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Consadori et al. (US 2020/0400344), Consadori et al. (US 2019/0212033), and Stretch et al. (US 2002/0124814).
Regarding claim 10, Consadori discloses the vehicle-mounted gas water heater according to claim 8, but not that the filtering device has a drainage structure for discharging water that has flowed in from the air inlet.
However, Stretch discloses a water heater (Abstract) that comprises the filtering device has a drainage structure for discharging water that has flowed in from the air inlet (Claim 67).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the Applicant’s invention to include a drainage system filter within the system to prevent condensation build up. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN E BARGERO/Examiner, Art Unit 3762 

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746